Citation Nr: 1423729	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  10-16 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim that his son is a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.

2.  Whether the Veteran's son is a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to December 1970.  The Veteran's son was born on January [redacted], 1989.  At the date of this decision, he is 25 years old.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.

The reopened claim for entitlement to helpless child benefits pursuant to the adjudication below requires additional development and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  The RO initially denied the claim for entitlement to helpless child benefits in an October 2006 decision.  

2.  Since the October 2006 decision, evidence has been received that raises a reasonable possibility of substantiating the Veteran's claim. 


CONCLUSION OF LAW

The October 2006 RO decision is final; however, new and material evidence has been submitted to reopen the claim for entitlement to helpless child benefits.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In this decision, the Board is reopening the claim on the basis of new and material evidence; so there is no need to discuss whether there has been sufficient compliance with the duty to assist and notify at this point in the case.  

Petition to Reopen

The Board finds that the new evidence-in particular, Social Security Administration (SSA), educational and medical records -is so significant that it must be considered in order to fairly decide the merits of the claims.  Therefore, the Board finds that this evidence is both new and material, and serves to reopen the claim.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, the Veteran's claim of entitlement to helpless child benefits on behalf of his son is reopened. 


ORDER

The Veteran's claim for entitlement to helpless child benefits on behalf of his son, on the basis of permanent incapacity for self-support before the age of 18 is reopened. 


REMAND

The record contains extensive educational and medical reords that pertain to the Veteran's son.  The Board acknowledges that VA Adjudication and Procedures Manual (M21-1MR) provides that a VA examination is not routinely required to determine a child's incapacity for self-support, a VA examination may be necessary to resolve insufficient evidence of record, or to resolve conflicting evidence.  Given the Veteran's assertions, the educational records, and the medical evidence, the Board finds that a vocational opinion based on full review of the record would be helpful in resolving this claim.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a review of the evidence of record by a VA social worker or other appropriate VA health or vocational personnel in order to obtain an opinion as to whether, prior to or upon reaching the age of 18 years, the Veteran's son became permanently incapable of self-support.  The focus of analysis shall be on the Veteran's son condition at the time of his 18th birthday.  This may require having the Veteran's son examined, but this is left to the designee's discretion of whether this is necessary.

All findings shall be reported in detail.  The reviewer must opine as to whether it is at least as likely as not (that is, at least a 50 percent or more degree of probability) that any disorder affecting the Veteran's son employability existed at the time of his reaching 18 years of age and rendered him permanently incapable of self-support at the time of him reaching 18 years of age.

2.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting 0Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


